internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc it a -- plr-106793-02 date date taxpayer corpw llc-w husband’s trust husband wife’s trust wife minority member holding_company qi eat titleholder unimproved real_property relinquished_property or rq replacement_property or rp business state a state b plr-106793-02 village city county a-acres dollar_figureb c-acres dollar_figured bank dollar_figuree dear this responds to your letter dated date requesting a ruling on the proper federal_income_tax treatment of a proposed like-kind_exchange of real_property as supplemented by letters and submissions dated february march may june june and date taxpayer requests a ruling under sec_1031 of the internal_revenue_code that no gain_or_loss will be recognized upon the conveyance of relinquished_property rq to village and the receipt of replacement_property rp applicable facts taxpayer is an s_corporation organized under the laws of state a which operates business on a calendar_year basis using the accrual_method of accounting business is situated on rq taxpayer owns a fee interest in rq with all improvements thereon corpw an s_corporation organized under the laws of state a currently leases a-acres situated on unimproved real_property located in city and county under a lease and development agreement lease as amended with city lease’s term i sec_45 years from the commencement_date which was on or about date and one year renewal option llc-w a state a limited_liability_company subleases a-acres from corpw and all rights title interest and obligations under lease for the entire term of lease llc-w plans to utilize a-acres in part as the new location for business that presently exists on rq llc-w is currently developing and constructing the infrastructure required so that business can be moved to a-acres taxpayer and corpw are related parties each owned half and half by husband’s trust and wife’s trust respectively llc-w is also related to taxpayer owned and respectively by husband’s trust wife’s trust and minority member plr-106793-02 village and taxpayer entered into an option agreement for sale and purchase sale agreement of rq on date and date respectively under sale agreement taxpayers agreed to sell rq to village for dollar_figureb however taxpayer is arranging to have this transaction the transfer of rq to village structured as a component of a like-kind_exchange under sec_1031 of the code taxpayer will structure the exchange utilizing the qualified exchange accommodation arrangement the qeaa safe_harbor provided in revproc_2000_37 2000_40_irb_308 with an exchange accommodation titleholder eat and its wholly owned subsidiary titleholder taxpayer will also use the qualified_intermediary safe_harbor rules of the deferred_exchange regulations at sec_1_1031_k_-1 of the income_tax regulations by entering into an exchange_agreement with a qualified_intermediary qi eat and qi are both state a limited_liability companies wholly owned by holding_company a state b limited_partnership initially the qeaa will be between taxpayer and eat later taxpayer’s rights under the qeaa will be assigned to qi to facilitate transfer of rp from eat to taxpayer the additional entity mentioned above titleholder will be established for this exchange transaction specifically to take title to rp titleholder will be a limited_liability_company with eat as its sole member and disregarded for federal_income_tax purposes the exchange will occur as follows llc-w will sublease c-acres which is part of a-acres at a market rental rate for a fixed term of years to titleholder as part of the qeaa eat will cause titleholder to construct rp improvements on c-acres taxpayer will identify rq within days of titleholder entering into the sublease as provided in revproc_2000_37 in a manner consistent with sec_1_1031_k_-1 under the qeaa titleholder will enter into a contract with llc-w who will act as construction manager and contract on behalf of titleholder with independent subcontractors to construct rp improvements based on taxpayer’s plans and specifications in addition titleholder will utilize the bank construction loan described below to finance the construction of rp improvements by executing a note payable to taxpayer thereby obligating itself to pay taxpayer for draw requests paid to construction manager the cost to construct rp improvements will approximate dollar_figureb the bank construction loan in the amount of dollar_figuree will be funded by bank with taxpayer as maker and primary obligor llc-w and corpw together with husband and wife will be guarantors of the bank construction loan subsequent to the commencement of the construction taxpayer will assign its rights under sale agreement of rq to qi and give notice of such assignment to all parties to this letter frequently describes events using the future tense even though in some instances the events described or anticipated have occurred or will already have occurred by the date_of_issuance plr-106793-02 such agreement in writing all as provided in sec_1_1031_k_-1 of the regulations taxpayer will then transfer rq to village as provided in the exchange_agreement with qi taxpayer will retain liability on the underlying full recourse mortgage on rq of approximately dollar_figured by agreement with bank rq will then be transferred by qi to village free and clear village will pay the purchase_price for rq to qi and qi will receive and hold in escrow the proceeds from the sale of rq rq constitutes substantially_all of taxpayer’s assets village will not assume any liabilities of taxpayer incident to the purchase to complete the exchange taxpayer will assign its rights to receive rp under the qeaa to qi thereupon qi will direct that eat transfer rp directly to taxpayer eat will effect this transfer by transferring all of its ownership_interest in titleholder directly to taxpayer through this series of transactions qi will purchase rp from eat using all the proceeds from the sale of rq eat through titleholder will use all of the proceeds from the sale of rq to pay construction manager for construction and services and pay the loan from taxpayer in full taxpayer will use the repayment proceeds to fully pay bank construction loan before eat transfers titleholder to taxpayer because titleholder is a disregarded_entity for federal tax purposes eat will be deemed to enter into any contract titleholder enters into and to perform any activity titleholder performs furthermore a transfer of all the interest in titleholder will be treated as a transfer of the assets of titleholder therefore any reference herein to the transfer of rp properly refers to the transfer of all the interests of eat in titleholder to taxpayer none of the accommodators to be used to implement the proposed exchange qi eat titleholder are disqualified persons as defined in sec_1_1031_k_-1 also eat titleholder and qi are subject_to federal_income_tax or if such persons are treated as partnerships or s_corporations for federal_income_tax purposes more than of its interest or stock are owned by partners or shareholders who are subject_to federal_income_tax services to be performed for taxpayer by eat titleholder and qi with respect to exchanges of property are intended to facilitate exchanges that qualify for nonrecognition_of_gain_or_loss under sec_1031 no later than five business days after the transfer of a qualified indicia of ownership of exchange property rp to eat taxpayer and eat will enter into a written_agreement setting up the qeaa providing that eat is holding rp in order to facilitate an exchange under sec_1031 and revproc_2000_37 and that taxpayer and eat agree to report the acquisition holding and disposition of the property as provided in that revenue_procedure the qeaa will specify that eat will be treated as the beneficial_owner of the property for all federal_income_tax purposes and that taxpayer and eat will report the federal_income_tax attributes of the property on their federal_income_tax returns in a manner consistent with the terms of the qeaa plr-106793-02 pursuant to the qeaa taxpayer will exchange rq for rp rp will be real_property that consists of a 32-year sublease of c-acres and specifically identified buildings and improvements on c-acres to be utilized as part of the relocated business the qeaa will also provide that titleholder will enter into a fixed term 32-year sublease with llc-w and pay rent to llc-w at a market rate of rent for c-acres of land which is a portion of a-acres all improvements to be constructed on rp will be with the approval of city county and bank where required no later than days after the transfer of the qualified indicia of ownership of rp to titleholder wholly owned by eat titleholder will be transferred directly to taxpayer if the production of the identified rp is not completed by titleholder on or before the 180-day period has expired eat will be required by the agreement to transfer all of its interest in titleholder prior to the completion to taxpayer in order to comply with the requirements of revproc_2000_37 the agreement between taxpayer and eat will expressly limit taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by eat or titleholder in a manner consistent with the requirements of sec_1_1031_k_-1 and g eat will hold qualified indicia of ownership of rp as defined in revproc_2000_37 through titleholder and such qualified indicia of ownership will be held by eat at all times from the date_of_acquisition by eat until the property is transferred to taxpayer at the time the qualified indicia of ownership of the property is transferred to eat it is taxpayer’s bona_fide intent that the property held by eat represent rp in an exchange that is intended to qualify for nonrecognition of gain in whole or part or loss under sec_1031 in addition to entering into the qeaa taxpayer will enter into a written_agreement the exchange_agreement with qi the exchange_agreement will require qi to acquire rq from taxpayer and transfer rq to a purchaser and to acquire rp and transfer rp to taxpayer pursuant to the exchange_agreement and as provided in sec_1 k - g iv and v taxpayer will assign its rights under sale agreement of rq to village to qi assign its rights under the qeaa to receive rp also to qi and give proper and timely notice of these assignments to all parties of sale agreement and to all parties of the qeaa pursuant to these agreements assignments and notices rq will be transferred through qi to village and taxpayer will receive through qi complete ownership of rp by the transfer of all ownership_interest in titleholder the exchange_agreement between taxpayer and qi will also require that taxpayer will have no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property in particular the proceeds resulting from the sale of rq to village held by qi except as provided in sec_1_1031_k_-1 furthermore since taxpayer will transfer rq and receive rp simultaneously the transaction will effectively satisfy the time requirements in sec_1031 also rp will not remain in qeaa for a period exceeding days the entire proposed transaction at issue can be summarized in the following steps taxpayer will enter into the qeaa with eat and will enter into an exchange_agreement with qi as described llc-w will sublease rp at a fair market rental for years to plr-106793-02 titleholder a disregarded_entity wholly owned by eat as part of a qeaa as defined in revproc_2000_37 taxpayer will lend to titleholder the funds which it taxpayer will borrow from husband’s trust wife’s trust and bank to construct improvements necessary on leased property for relocation of business taxpayer will assign its rights under sale agreement of rq to qi and will give required notices of such assignment to all interested parties taxpayer will transfer rq free and clear through qi to village and qi will receive sales proceeds taxpayer will assign its position in the qeaa to qi and give required notices of such assignment to all interested parties qi will use sales proceeds from rq to pay eat for all of its interest in titleholder which holds all of rp consisting of leased property and newly constructed improvements to suit taxpayer’s business requirements eat will use the proceeds received from qi the consideration for the transfer of rp titleholder to pay construction manager and to pay the loan from taxpayer in full which taxpayer will in turn use to pay the bank construction loan in full qi will direct eat to transfer its interest in titleholder holding rp directly to taxpayer applicable law general requirements for deferral under sec_1031 sec_1031 provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment in accordance with this provision for a transaction to have the effect of deferring gain_or_loss under sec_1031 it must constitute an exchange the property transferred and the property received must be held for productive use in a trade_or_business or for investment and the property exchanged must be of a like_kind ordinarily to constitute an exchange the transaction must be a reciprocal transfer of property as distinguished from a transfer of property for a money consideration only see sec_1_1002-1 of the regulations under the given facts there will be an exchange in which the taxpayer will receive property for property rather than money for property the facts also indicate that both the property to be transferred as rq and the property to be received as rp are properties held or to be held for use in taxpayer’s trade_or_business sec_1_1031_a_-1 of the income_tax regulations defines like-kind as referring to the nature or character of the property and not to its grade or quality sec_1 a - c provides that no gain_or_loss is recognized if a taxpayer who is not a dealer in real_estate exchanges city real_estate for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate plr-106793-02 in the present case taxpayer is exchanging a fee interest in improved real_estate for a long-term_lease of a tract of land for a period of more than years and improvements accordingly such properties are of like_kind for sec_1031 purposes provided the requirements of sec_1031 are satisfied sec_1031 provides that property received by the taxpayer is not treated as like- kind property if it a is not identified as property to be received in the exchange on or before the day that i sec_45 days after the date on which the taxpayer transfers the relinquished_property or b is received after the earlier of the date that i sec_180 days after the date on which the taxpayer transfers the relinquished_property or the due_date determined with regard to extension of the transferor's federal_income_tax return for the year in which the transfer of the relinquished_property occurs in addition under general tax_accounting principles if money or other_property is actually or constructively received by a taxpayer or an agent of a taxpayer before receiving like- kind replacement_property the disposition of the relinquished_property will be treated as a sale under sec_1001 of the code because the transaction at issue in the present case has elements of both a deferred_exchange and a reverse or parking transaction further provisions of the deferred_exchange regulations at sec_1_1031_k_-1 and revproc_2000_37 are applicable for testing whether the transaction qualifies for deferral of gain_or_loss realized under sec_1031 applicable deferred_exchange regulations on date the service issued final regulations under sec_1_1031_k_-1 providing rules for deferred like-kind_exchanges under sec_1031 of the code sec_1_1031_k_-1 of the regulations provides that a deferred_exchange is an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held for productive use in a trade_or_business or for investment the replacement_property in the case of a deferred_exchange if the requirements set forth in sec_1031 relating to identification and receipt of replacement_property are not satisfied the replacement_property received by the taxpayer will be treated as property which is not of a like_kind to the relinquished_property sec_1_1031_k_-1 of the regulations generally provides that replacement_property is identified only if it is designated as replacement_property in a written document signed by the taxpayer and hand delivered mailed telecopied or otherwise sent before the end of the identification period to either the person obligated to transfer the replacement_property to the taxpayer or any other person involved in the exchange other than the taxpayer or a disqualified_person examples of persons involved in the exchange include any of the parties to the exchange an intermediary an escrow agent and a title company an identification of replacement_property made in a written_agreement for the exchange of properties signed by all parties thereto before the end of the identification plr-106793-02 period will be treated as satisfying the requirements replacement_property is identified only if it is unambiguously described real_property is unambiguously described if it is described by a legal description street address or distinguishable name however sec_1_1031_k_-1 provides in part that any replacement_property that is received by the taxpayer before the end of the identification period will in all events be treated as identified before the end of the identification period sec_1_1031_k_-1 of the regulations provides in part that the identified replacement_property is received before the end of the exchange_period if the taxpayer receives the replacement_property before the end of the exchange_period and the replacement_property received is substantially the same property as identified sec_1_1031_k_-1 of the regulations provides that a transfer of relinquished_property in a deferred_exchange will not fail to qualify for nonrecognition_of_gain_or_loss under sec_1031 merely because the replacement_property is not in existence or is being produced at the time the property is identified as replacement_property for purposes of sec_1_1031_k_-1 the terms produced and production have the same meanings as provided in sec_263a and the regulations thereunder sec_1_1031_k_-1 provides that in the case of replacement_property that is to be produced the replacement_property must be identified as provided in sec_1_1031_k_-1 sec_263a of the code states that the term produce includes construct build install manufacture develop or improve in this regard we note that even before these regulations sec_1_1031_k_-1 were promulgated courts permitted taxpayers great latitude in structuring exchange transactions under sec_1031 in build-to- suit situations thus a taxpayer can locate suitable property to be received in an exchange and can enter into negotiations for the acquisition of such property 320_f2d_333 4th cir alderson v commissioner f 2d pincite 9th cir 52_tc_394 a party can hold transitory ownership of exchange property solely for the purposes of effecting the exchange 74_tc_555 moreover the taxpayer can oversee improvements on the land to be acquired 39_tc_608 and can even advance money toward the purchase of the property to be acquired by exchange 65_tc_6 632_f2d_1171 5th cir aff'g 69_tc_905 the service has also approved certain exchange transactions in which the replacement_property was built to suit the requirements of the exchanging taxpayer for example in revrul_75_291 1975_2_cb_332 a corporation x agreed to exchange its land and factory for land to be purchased by another y and improvements to be constructed thereon the ruling stated that y built the factory solely on its own behalf and not as an agent of the taxpayer x was allowed nonrecognition treatment plr-106793-02 relating to identification of replacement_property for example if the identified replacement_property consists of improved real_property where the improvements are to be constructed the description of the replacement_property satisfies the requirements of sec_1_1031_k_-1 relating to description of replacement_property if a legal description is provided for the underlying land and as much detail is provided regarding construction of the improvements as is practicable at the time the identification is made sec_1_1031_k_-1 generally provides that for purposes of sec_1_1031_k_-1 relating to receipt of the identified replacement_property in determining whether the replacement_property received by the taxpayer is substantially the same property as identified where the identified replacement_property is property to be produced variations due to usual or typical production changes are not taken into account however if substantial changes are made in the property to be produced the replacement_property received will not be considered to be substantially the same property as identified sec_1_1031_k_-1 further provides that if the identified replacement_property is real_property to be produced and the production of the property is not completed on or before the date the taxpayer receives the property the property received will be considered to be substantially the same property as identified only if had production been completed on or before the date the taxpayer receives the replacement_property the property received would have been considered to be substantially the same property as identified even so the property received is considered to be substantially the same property as identified only to the extent the property received constitutes real_property under local law sec_1_1031_k_-1 generally provides that a transfer of relinquished_property in a deferred_exchange is not within the provisions of sec_1031 if as part of the consideration the taxpayer receives money or other_property however such a transfer if otherwise qualified will be within the provisions of either sec_1031 b or c in addition in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 provides in part that except as provided in sec_1_1031_k_-1 relating to safe harbors for purposes of sec_1031 of the code and sec_1_1031_k_-1 of the regulations the determination of whether or the extent to which the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made under the general rules concerning actual and constructive receipt and without regard to the taxpayer's method_of_accounting in addition actual or constructive receipt of money or property by an agent plr-106793-02 of the taxpayer determined without regard to sec_1_1031_k_-1 is actual or constructive receipt by the taxpayer sec_1_1031_k_-1 through g of the regulations sets forth a variety of safe harbors for use in deferred_exchange situations the use of one of more of these safe harbors in a deferred_exchange will shield a taxpayer from actual or constructive receipt of money or other_property in the present case taxpayer will use the qualified_intermediary safe_harbor as described in sec_1_1031_k_-1 of the regulations sec_1_1031_k_-1 provides that in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a transaction the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer sec_1_1031_k_-1 states that the qualified_intermediary safe_harbor applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in sec_1 k - g sec_1_1031_k_-1 defines the term qualified_intermediary as a person not the taxpayer or a disqualified_person as defined in sec_1_1031_k_-1 who enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 of the regulations defines the term disqualified_person as a person described in sec_1_1031_k_-1 k or k essentially a disqualified_person is an agent of the taxpayer or a person related to the taxpayer or the agent generally a person who has acted as the taxpayer's employee attorney accountant investment banker or broker or real_estate agent or broker within the year period ending on the date of the transfer of the first of the relinquished properties is treated as an agent of the taxpayer at the time of the transaction however for purposes of this definition performance of the following services are not taken into account -- i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and plr-106793-02 sec_1_1031_k_-1 provides that regardless of whether an intermediary acquires and transfers property under general tax principals solely for purposes of sec_1_1031_k_-1 an intermediary is treated as acquiring and transferring property if the intermediary acquires and transfers legal_title to that property sec_1 k - g iv b provides that an intermediary is treated as acquiring and transferring the relinquished_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with a person other than the taxpayer for the transfer of the relinquished_property to that person and pursuant to that agreement the relinquished_property is transferred to that person sec_1 k - g iv c provides that an intermediary is treated as acquiring and transferring replacement_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with the owner of the replacement_property for the transfer of that property and pursuant to that agreement the replacement_property is transferred to the taxpayer sec_1_1031_k_-1 provides that solely for purposes of sec_1_1031_k_-1 and iv an intermediary is treated as entering into an agreement if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the relevant transfer of property for example if a taxpayer enters into an agreement for the transfer of relinquished_property and thereafter assigns its rights in that agreement to an intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the transfer of the relinquished_property the intermediary is treated as entering into that agreement if the relinquished_property is transferred pursuant to that agreement the intermediary is treated as having acquired and transferred the relinquished_property the parking transaction under revproc_2000_37 on date the service issued revproc_2000_37 2000_40_irb_308 setting forth a safe_harbor for acquiring replacement_property under a qeaa sometimes referred to as a parking transaction as provided in this safe_harbor the service will not challenge either a the qualification of the property as either replacement or relinquished_property as defined in sec_1_1031_k_-1 of the regulations or b the treatment of the eat as the beneficial_owner if the property is held in the qeaa as defined in section dollar_figure of revproc_2000_37 as provided in section dollar_figure of the revenue_procedure property is held in the qeaa if all of the following requirements are met ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company plr-106793-02 qualified indicia of ownership of the property is held by a person the exchange accommodation titleholder who is not the taxpayer or a disqualified_person and either such person is subject_to federal_income_tax or if such person is treated as a partnership or s_corporation for federal_income_tax purposes more than percent of its interests or stock are owned by partners or shareholders who are subject_to federal_income_tax such qualified indicia of ownership must be held by the exchange accommodation titleholder at all times from the date_of_acquisition by the exchange accommodation titleholder until the property is transferred as described in sec_4 of revproc_2000_37 for this purpose qualified indicia of ownership means legal_title to the property other indicia of beneficial_ownership of property under applicable principles of commercial law eg a contract_for_deed or interests in an entity that is disregarded as an entity separate from its owner for federal_income_tax purposes eg a single member limited_liability_company and that holds either legal_title to the property or such other indicia of ownership at the time the qualified indicia of ownership of the property is transferred to the exchange accommodation titleholder it is the taxpayer's bona_fide intent that the property held by the exchange accommodation titleholder represent either replacement_property or relinquished_property in an exchange that is intended to qualify for nonrecognition of gain in whole or in part or loss under sec_1031 no later than five business days after the transfer of qualified indicia of ownership of the property to the exchange accommodation titleholder the taxpayer and the exchange accommodation titleholder enter into a written_agreement the qualified_exchange_accommodation_agreement that provides that the exchange accommodation titleholder is holding the property for the benefit of the taxpayer in order to facilitate an exchange under sec_1031 and revproc_2000_37 and that the taxpayer and the exchange accommodation titleholder agree to report the acquisition holding and disposition of the property as provided in revproc_2000_37 the agreement must specify that the exchange accommodation titleholder will be treated as the beneficial_owner of the property for all federal_income_tax purposes both parties must report the federal_income_tax attributes of the property on their federal_income_tax returns in a manner consistent with this agreement no later than days after the transfer of qualified indicia of ownership of the replacement_property to the exchange accommodation titleholder the relinquished_property is properly identified identification must be made in a manner consistent with the principles described in sec_1_1031_k_-1 the taxpayer may properly identify alternative and multiple properties as described in sec_1_1031_k_-1 no later than days after the transfer of qualified indicia of ownership of the property to the exchange accommodation titleholder a the property is transferred either directly or indirectly through a qualified_intermediary as defined in sec_1 k - g to the taxpayer as replacement_property or b the property is transferred to a plr-106793-02 person who is not the taxpayer or a disqualified_person as relinquished_property and the combined time period that relinquished_property and replacement_property are held in the qeaa does not exceed days pursuant to section dollar_figure of revproc_2000_37 property will not fail to be treated as held in the qeaa as a result of any one or more of the following legal or contractual arrangements listed below in part as relevant to the given facts regardless of whether such arrangements contain terms that typically would result from arm's length bargaining between unrelated parties with respect to such arrangements an exchange accommodation titleholder that satisfies the requirements of the qualified_intermediary safe_harbor set forth in sec_1_1031_k_-1 may enter into an exchange_agreement with the taxpayer to serve as the qualified_intermediary in a simultaneous or deferred_exchange of the property under sec_1031 the taxpayer or a disqualified_person guarantees some or all of the obligations of the exchange accommodation titleholder including secured or unsecured debt incurred to acquire the property or indemnifies the exchange accommodation titleholder against costs and expenses the taxpayer or a disqualified_person loans or advances funds to the exchange accommodation titleholder or guarantees a loan or advance to the exchange accommodation titleholder and the taxpayer or a disqualified_person manages the property supervises improvement of the property acts as a contractor or otherwise provides services to the exchange accommodation titleholder with respect to the property application and analysis the proposed transaction is a parking transaction between related parties taxpayer and llc-w the qualified exchange accommodation arrangement safe_harbor the other types of contractual arrangements omitted here for want of relevance under these facts are permissible within the qeaa under section dollar_figure of revproc_2000_37 sec_1031 provides if -- a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under this section with respect to the exchange of such property determined without regard to plr-106793-02 qeaa provided by revproc_2000_37 applies to the proposed transaction taxpayer will also use the qualified_intermediary safe_harbor as set forth in the deferred_exchange regulations under sec_1_1031_k_-1 although the exchange itself is expected to be simultaneous in the present case a qualified indicia of ownership of rp will be held by eat in compliance with all requirements stated in sec_4 of revproc_2000_37 it is and will be taxpayer’s bona_fide intent now and at the time the qualified indicia of ownership of rp is transferred to eat that the property held by eat represent replacement_property in an exchange qualifying for nonrecognition of gain in whole or in part or loss under sec_1031 consistent with sec_4 of revproc_2000_37 within five days after the transfer of rp to eat taxpayer will enter into the qeaa with an eat providing that eat through titleholder will acquire rp as required by sec_4 of revproc_2000_37 taxpayer represents that eat will not be a disqualified_person as defined by sec_1_1031_k_-1 of the code in addition taxpayer will enter into an exchange_agreement with qi to facilitate transfer of rq to village in the exchange transaction as permitted by sec_1_1031_k_-1 of the regulations under this provision a qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 thus taxpayer’s transfer of relinquished_property through a qualified_intermediary and the subsequent receipt or deemed receipt of like-kind replacement_property through a qualified_intermediary is treated as an exchange all timing requirements necessary for property to be held in the qeaa relating to notice this subsection and c before the date years after the date of the last transfer which was part of such exchange-- i the related_person disposes of such property or ii the taxpayer disposes of the property received in the exchange from the related_person which was of like_kind to the property transferred by the taxpayer there shall be no nonrecognition_of_gain_or_loss under this section to the taxpayer with respect to such exchange except that any gain_or_loss recognized by the taxpayer by reason of this subsection shall be taken into account as of the date on which the disposition occurs since both taxpayer and the related parties continue to be invested in the exchange properties and are not otherwise cashing out their interest sec_1031 is not a concern for this transaction unless and until taxpayer or the related parties dispose_of their interests in the exchanged property within two years after the last transfer that was part of the exchange plr-106793-02 and transfer of qualified indicia of ownership of the property to eat will be satisfied within days after the transfer of rp to eat taxpayer will identify rq as required by sec_4 of revproc_2000_37 also as required by sec_4 of revproc_2000_37 no later than days after the transfer of qualified indicia of ownership of rp to eat rp will be transferred to taxpayer consistent with sec_4 of revproc_2000_37 rq will not be held by eat in a qeaa and the total time that eat will hold rp will not exceed days moreover rp will be received by taxpayer simultaneously with its transfer of rq through qi to village therefore taxpayer will receive rp before the earlier of days after the date on which the taxpayer transfers rq in the exchange the due_date determined with regard to extension for taxpayer’s tax_return for the taxable_year in which the transfer of rq occurs or days after the date on which rp is transferred to eat under the qeaa as permitted by sec_4 of revproc_2000_37 the qualified indicia of ownership of rp will be held by eat through titleholder another disregarded single member llc which it wholly owns eat is and will be subject_to federal_income_tax and is not taxpayer or a disqualified_person llc-w is subleasing c-acres of the unimproved real_property to titleholder eat and titleholder will construct improvements on such property by one or more contractors hired and supervised by llc-w c-acres which is subleased from corpw through llc-w together with such improvements constructed by and for titleholder will constitute rp once eat and titleholder through llc-w completes construction of improvements and the exchange of rp for rq is completed taxpayer will take ownership of titleholder the disregarded_entity holding title to rp sec_1 e of the regulations provides that a transfer of relinquished_property in a deferred_exchange will not fail to qualify for nonrecognition_of_gain_or_loss under sec_1031 merely because rp is not in existence or is being produced at the time the property is identified as replacement_property sec_1_1031_k_-1 requires a taxpayer to identify rp by providing a legal description of the underlying land that is subject_to sublease and as much detail as is practicable regarding the construction of the improvements at the site in the present case however the question of sufficiency of identification of replacement_property does not arise because the exchange will be simultaneous except to the extent the improvements to c-acres are incomplete when rp is transferred to taxpayer if the production of the identified rp is not completed by eat on or before the date required to satisfy the requirements of revproc_2000_37 eat will be required by contract to transfer rp to taxpayer to satisfy those requirements prior to completion if this occurs the identification requirement will be satisfied because taxpayer will receive rp simultaneously with its transfer of rq taxpayer will receive no money or other_property directly indirectly or constructively prior to or during the exchange and will receive no economic benefit of money or property other than that derived from the exchange the only possible exception will be plr-106793-02 if other_property is transferred to taxpayer incident to the failure of the contractors to timely complete improvements on rp prior to the transfer of titleholder to taxpayer in that event taxpayer will have taxable boot in addition to its like-kind replacement_property ruling accordingly based on the documents presented including the exchange_agreement with qi the qualified_exchange_accommodation_agreement with eat setting up the qeaa and all other representations made taxpayer’s transaction will conform with the requirements of the qi and the qeaa safe_harbor rules so that qi and eat will not be agents of taxpayer and taxpayer will not be in actual or constructive receipt of money or other_property before receiving rp taxpayer will not recognize any gain_or_loss upon the conveyance of rq to village and the receipt of rp however if planned improvements are not completed within the exchange_period gain will be recognized to the extent of any boot received in the exchange caveats and exceptions except as specifically provided above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the internal_revenue_code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of nor effects resulting from the transactions that are not specifically covered by the above ruling no opinion is expressed as to whether the accommodators used in this transaction are disqualified persons as defined in sec_1_1031_k_-1 as that would constitute essentially a factual determination this ruling assumes that qi and eat are eligible to serve as accommodators this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent pursuant to a power_of_attorney submitted by taxpayer a copy of this letter will be sent to taxpayer’s authorized representatives plr-106793-02 cc sincerely yours robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
